      Case 3:18-cv-00325-JEJ-PT Document 42 Filed 10/26/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM ASH,                           :
         Plaintiff,                    :
                                       :      Civil Action No. 3:18-CV-0325
           v.                          :
                                       :     The Honorable John E. Jones, III
WARDEN ROBERT KARNES, et al.,          :
        Defendants.                    :


                                  ORDER

                             OCTOBER 26, 2020

     NOW THEREFORE, upon consideration of Lebanon County Defendants’

motion for summary judgment, Doc. 25, it is hereby ORDERED that:

     1.    The Lebanon County Defendants’ motion for summary
           judgment (Doc. 25) is GRANTED.

     2.    Plaintiff’s claims against Defendant Slaughter are DISMISSED
           pursuant to Fed. R. Civ. P. 4(m).

     3.    The Clerk of Court shall enter judgment in favor of Defendants
           and against Plaintiff.

     4.    The Clerk of Court shall mark this matter CLOSED.

                                           s/ John E. Jones III
                                           John E. Jones III, Chief Judge
                                           United States District Judge
                                           Middle District of Pennsylvania
